THE THIRTEENTH COURT OF APPEALS

                                    13-16-00629-CV


                             Theresa Delgado-Garcia
                                         v.
                    Max Money Enterprises, Inc., dba EZMax Loans


                                 On appeal from the
                        County Court of De Witt County, Texas
                                Trial Cause No. 4626


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, although she is exempt from payment due to her inability to pay costs.

      We further order this decision certified below for observance.

February 2, 2017